This appeal is prosecuted from a conviction had in the county court of Stephens county on the 13th day of August, 1912, in which appellant was found guilty of the unlawful conveyance of intoxicating liquors, and his punishment assessed at a fine of one hundred dollars, and imprisonment in the county jail for a period of one hundred twenty days. The evidence shows that appellant was arrested driving through Stevens county in a buggy in which he had a suit case with twenty-four pints of whisky in it. The defendant offered no testimony. After a careful examination of the various questions raised, we are satisfied that under well settled rules, sustained and upheld by the decisions of this court, no error was committed. The judgment is therefore affirmed. Mandate forthwith.